05/20/2022


                                                  TANA
          IN THE SUPREME COURT OF THE STATE OF MON                                                      Case Number: OP 22-0249



                                        OP 22-0249
                                                                                       _ _
                                                                             MAY 2 0 2C22
WILLIAM LOREN SADDLER,                                                  Bowen C:-- nwc,"d

                                              ORIGINAL
                                                                      Clcr:: 01' E.-A.:1.:;.-c.-crie Court
                                                                         State of Montana
            Petitioner,

     v.                                                             ORDER

JAMES SALMONSEN, Warden, Montana State
Prison,

            Respondent.


                                                                      Habeas Corpus with
      William Loren Saddler has filed a verified Petition for Writ of
                                                                  to direct a response to
supporting documents. Upon review, we deem it appropriate
                                                                      .
Saddler's claim that he entitled to 347 days' credit for time served
                                                                        al or counsel for the
       IT IS THEREFORE ORDERED that the Attorney Gener
                                                                    this Order in which to file
Department of Corrections is granted thirty days from the date of
                                                                  priate documentary exhibits.
and serve a written response to the petition, together with appro
                                                                             ey General, to the
       The Clerk is directed to provide a copy of this Order to the Attorn
                                                                    dually.
Department of Corrections, and to William Loren Saddler indivi
       Dated this 20th day of May, 2022.




                                                                  Justice (       7---6t--'‘---N